DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group 1, Claims 1-12, and Species 2, figure 3 with traverse in the reply filed on 7/6/22 is acknowledged. 
The traversal is made on the grounds that:
The Office alleges that Group 1 (claims 1-12—drawn to a contactor) and Group 2
(claims 14, 17, and 19—drawn to a method in a contactor) lack unity of invention because “even though the inventions of these groups require the technical feature of magnetic closure, this technical feature is not a special technical feature as it does not make a contribution over the prior art at least in view of US 20080074215 A1.” Detailed Action, at page 4. It is respectfully submitted, however, that the two groups do share a special technical feature.”

This is not found to be persuasive, because the method claims 14, 17 and 19 are the method of making, which require a separate search.  There will be a serious burden by the examiner to search all the different inventions. Multiple searched strategies as well as multiple classes and subclasses need to be searched and as such the restriction requirement, and is therefore made FINAL.
However, during the examination, the examiner found that claim 12 does not read on the species 2, Figure 3, because the limitation of “a removable accessory modules (101)”, which does not refer to Figure 3, but species 4, Figure 8.
Therefore, in the instant application, claims 1-11 have been examined and claim 12 has been further withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2008/0074215).
Regarding claim 1, Zhou discloses: the contactor and starters comprising:
at least one moveable contact (48) mounted on a contact carrier (50); 
at least one stationary contact (46) mounted on a housing (20); 
an electromagnet (56) configured to cause the contact carrier (50) to move relative to the housing (20) between a first position and a second position, and thus to cause the at least one moveable contact (48) to travel from a contacts open position to a contacts closed position with respect to the at least one stationary contact (46); 
a controller (see paras. [0047], [0058] and claim 1) connected to receive the signals from the sensor (86) and configured to use the signals to detect various intermediate positions of the contact carrier (50) between the first position and the second position to monitor transition of the contact carrier (50) between the first position and the second position, 
wherein the controller (see paras. [0047], [0058] and claim 1) is configured to use the signals from the sensor (86) to determine an over-travel time comprising a time during which the contact carrier (50) continues movement in one direction after engagement between the at least one moveable contact (48) and the at least one stationary contact.  
A sensor (86) configured to detect an intermediate position, in between the first position and the second position, at which the housing (20) and the contact carrier (50) are located at a given moment in time as the contact carrier (50) moves relative to the housing (20) between the first position and the second position.
Zhou does not disclose a sensor coupled to one of the contact carrier and the housing.
Sensor is a switch device that measures a physical quantity and converts it into a signal which can be read by an observer or by an instrument, and is seen to be any device that detects (or senses) the presence of another object and changes condition or sends a signal accordingly.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the sensor (86) as taught by Zhou to couple to one of the contact carrier and the housing for the purpose of detecting an intermediate position, in between the first position and the second position, at which the housing and the contact carrier are located at a given moment in time as the contact carrier moves relative to the housing between the first position and the second position.
Regarding claims 2 and 3, which depends from claim 1:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the controller (see paras. [0047], [0058] and claim 1) as taught by Zhou for the purpose of configuring to use the signals to determine a time taken for transition of the contact carrier from the first position to the second position and from the second position to the first position.  
Regarding claim 4, which depends from claim 1:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the controller (see paras. [0047], [0058] and claim 1) as taught by Zhou for the purpose of configuring to detect an existing fault based on the monitored transition of the contact carrier between the first position and the second position.  
Regarding claim 7, which depends from claim 4, Zhou discloses:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the controller (see paras. [0047], [0058] and claim 1) as taught by Zhou for the purpose of configuring to generate an alert based on the detected fault; or condition.  
Regarding claim 5, which depends from claim 1:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the controller (see paras. [0047], [0058] and claim 1) as taught by Zhou for the purpose of configuring to detect a developing fault based on the monitored transition of the contact carrier between the first position and the second position.  
Regarding claim 6, which depends from claim 1:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the controller (see paras. [0047], [0058] and claim 1) as taught by Zhou for the purpose of configuring to detect a contact weld condition based on the signals from the sensor.  
Regarding claim 8, which depends from claim 1:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the controller (see paras. [0047], [0058] and claim 1) as taught by Zhou for the purpose of configuring to report information about a condition of the contactor via a reporting output line.  
Regarding claim 9, which depends from claim 8:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the controller (see paras. [0047], [0058] and claim 1) as taught by Zhou for the purpose of configuring to send a message indicating whether the contactor is faulty or not.  
Regarding claim 10, which depends from claim 8:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the controller (see paras. [0047], [0058] and claim 1) as taught by Zhou for the purpose of configuring to send a message indicating a time taken for the contactor to move from a contacts open condition to a contacts close position, and/or to send a message indicating a time taken for the contactor or to move from a contacts close position to a contacts open position.  
Regarding claim 11, which depends from claim 8:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the controller (see paras. [0047], [0058] and claim 1) as taught by Zhou for the purpose of configuring to report information identifying the movement of the contact carrier relative to the housing.  
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
September 28, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837